Citation Nr: 1713582	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  09-10 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to February 1970 and a total of 23 years, 7 months, and 3 days of total active duty and reserve component service.  He died in July 2015 during the pendency of the appeal.  The appellant is the widow of the Veteran.  She seeks surviving spouse benefits and has been substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 20.900(c) (2016).  In addition, service connection for the cause of the Veteran's death was granted upon rating decision in in October 2015.  That matter has been resolved and is no longer on appeal.  Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating actions by the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2009, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been prepared and incorporated into the evidence of record.  In September 2014, the Board remanded the issue on appeal for development of the TDIU claim.  The RO issued a supplemental statement of the case (SSOC) in April 2016 denying the TDIU claim.  



FINDINGS OF FACT

1.  The Veteran died during this appeal in July 2015.  

2.  During this appeal and at the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), coronary artery disease (CAD), a low back disorder, and bilateral knee disorders.  

3.  The Veteran's claim for a TDIU rating was raised at the time of his videoconference hearing in October 2009.  His combined disability rating has met the schedular threshold criteria for a TDIU since May 12, 2010.  

4.  Prior to his death, the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disorders.  


CONCLUSION OF LAW

The criteria for a TDIU effective from May 12, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 U.S.C.A. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by a letter in October 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 
38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran's treatment records are on file.  These records include VA examinations regarding his service-connected disorders.  He was not afforded a single VA examination to determine if he was entitled to a TDIU based on all of his service-connected disabilities.  However, the Board finds that the Veteran was not prejudiced by this because VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in TDIU cases.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir 2013).  While a combined-effects medical examination report or opinion likely might have been helpful to the proper adjudication of a TDIU claim when a veteran has multiple service-connected disabilities, such an examination is not required per se as a matter of statute, regulation, or policy.  Rather, such cases are determined on a case-by-case basis and the outcome depends on the evidence of record.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

Particularly in light of the favorable outcome herein, the Board finds that VA has satisfied fully the duty to assist.  

Laws and Regulations

Pursuant to section 5121 (West 2014), a claim for accrued benefits is separate and distinct from the deceased claimant's underlying claim.  See Hyatt v. Shinseki, 566 F.3d 1364, 1367 (Fed. Cir. 2009) ("[A]lthough an accrued-benefits claim brought by a surviving spouse under [section 5121] is 'derivative of the veteran's claim for service connection,' it is nevertheless a separate claim based on a separate statutory entitlement to benefits." (quoting Zevalkink, 102 F.3d. at 1241)); Jackson v. Shinseki, 26 Vet. App. 460, 464 (2014).  Significantly, under section 5121, a determination of whether accrued benefits should be awarded "must be determined based on evidence that was either physically or constructively in the [deceased claimant's] file at the time of his death."  Ralston v. West, 13 Vet. App. 108, 113 (1999); see Jackson, 26 Vet. App. at 465.  The statutory provisions of section 5121A, on the other hand, provide those eligible for accrued benefits with the opportunity to procedurally be substituted for deceased claimants in pending claims, enabling the surviving accrued-benefits beneficiary to proceed in the place of the deceased claimant to the completion of the original claim.  See 38 U.S.C.A. § 5121A(a)(1) (West 2014) (providing that, if a claimant dies while his claim is pending, an eligible person may "file a request to be substituted as the claimant for the purposes of processing the claim to completion").  Significantly, "under section 5121A (West 2014), a decision as to entitlement to accrued benefits is not restricted to consideration of the evidence contained in the claims file at the time of the deceased VA claimant's death."  Todd v. McDonald, 27 Vet. App. 79, 89 n. 5 (2014).  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2016).  The test is whether a particular job is realistically within the physical and mental capabilities of the Claimant.  Moore, 1 Vet. App. at 359.  

As noted above, a claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. at 34-35.  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 1991).  

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2016).  

Pursuant to 38 C.F.R. § 4.16(b) (2016), when a Claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a) (2016), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2016).  The Board is precluded, in the first instance, from assigning extraschedular ratings.  See Floyd v. Brown, 9 Vet. App. 88 (1996).

Analysis

Initially, the Board notes that to the extent that the TDIU analysis involves whether the Veteran could perform the physical and mental acts required by employment, laypersons are qualified to render probative evidence on that issue.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) and Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (veteran is competent to testify as to observable medical conditions); see also Geib v. Shinseki, 733 F.3d. 1350, 1354 (Fed. Cir. 2013) ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").  

VA records show service connection was established for PTSD (70 percent), nonobstructive coronary artery disease (CAD) (60 percent), low back condition (20 percent), right knee degenerative changes (10 percent), left knee limitation of flexion (10 percent), right knee injury residuals (10 percent), radiculopathy to the right lower extremity (10 percent), left knee limitation of extension (0 percent), and radiculopathy to the left lower extremity (0 percent).  A combined 70 percent rating was first assigned effective from May 12, 2010, and a 90 percent rating was assigned effective from August 16, 2011.

After a careful and considered review of the medical, vocational and lay evidence, the Board concludes that a TDIU is warranted.  The Veteran's claim for a TDIU rating was raised at the time of his videoconference hearing in October 2009.  His combined disability rating met the schedular threshold criteria for a TDIU since May 12, 2010.  It is noted that the Veteran was employed in a physically demanding trade as a maintenance/repairman for approximately 23 years before retiring in 2002.  He is also shown to have completed 11 years of high school and to have obtained a high school equivalency diploma.  Review of subsequently dated treatment records show that his service-connected CAD was under control, to include upon examination in 2010.  However, VA examinations and reports reflect that he suffered from extensive orthopedic symptoms of the back and knees when examined by VA in 2010.  Findings included bilateral osteoarthritis in the knees with substantial pain and limitation of motion.  Similarly, the low back showed significant limitation of motion.  The diagnoses were Grade I anterolisthesis of L5-S1 and mild/moderate spondylosis of the lower lumbar spine.  VA records also reflect ongoing treatment for PTSD, including significant difficulty with suicidal ideation.  

It is specifically noted that the Veteran was admitted to a VA facility in 2010 for an in-patient treatment program.  Symptoms attributable to PTSD upon examination in December 2011 included suicidal ideation.  VA treatment records dated on September 2, 2014, noted the Veteran reported depressive symptoms indicative of moderately severe symptoms and suicidal ideation more than half the days.  He stated that depressive symptoms made it very difficult to do his work, take care of things at home, or get along with others.

Clearly, the Veteran's most significantly impairing service-connected disabilities were his service-connected psychiatric disorder and his orthopedic conditions.  Although he is shown to have retired in 2002 from his maintenance job, it is evident that that his combined service-connected disorders alone prevented employment from 2010 forward.  It is unlikely that he would have been able to be successful in performing physically demanding work similar to that he did prior to his retirement.  Moreover, his psychiatric manifestations combined with his orthopedic limitations would have certainly precluded other gainful employment.  

Accordingly, with the favorable resolution of doubt, the Board finds that prior to his death the Veteran was unable to obtain and retain substantially gainful employment due to his service-connected disabilities.  


ORDER

A TDIU effective from May 12, 2010, is granted, subject to the regulations governing the payment of monetary awards.  



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


